DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on July 29, 2021 has been entered.

Information Disclosure Statement
Receipt of the Information Disclosure Statement filed on June 16, 2021 is acknowledged. A signed copy is attached to this office action. 
It is noted that the 2 Non-Patent Literature entries recite “All final and non-final office actions for US Serial No XX/XXXXXX, P&G Case XXX, SEE PAIR”, however, Applicants attention is directed to MPEP 609.01 which recites the content requirement and proper identification for each listing, specifically proper identification for NPL documents include publisher, author, title, relevant pages, and date and place of publication. Additionally copies of said documents must be submitted. Therefore, the 2 Non-Patent Literature entries have not been considered. 

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Ali Anoff on August 6, 2021.
The application has been amended as follows: 
Claim 1: A mechanical foam dispenser comprising:
a. a reservoir for holding a personal care composition; wherein the personal care composition comprises:
i.    from about 10% to about 50%, by weight of the composition, a surfactant system wherein the surfactant system comprises:
(i)    from about 10% to about 30%, by weight of the composition, of an acyl glutamate;
(ii)    from about 0.5% to about 7%, by weight of the composition, of a zwitterionic co-surfactant;
wherein the surfactant system is substantially free of sulfate-based surfactants;
ii.    from about 50% to about [[95%]] 90%, by weight of the composition, water;
wherein the reservoir is free of or substantially free of a propellant; 
wherein the mechanical foam dispenser is a mechanical pump foam dispenser or a squeeze pump foam dispenser.
Claim 5: cancel

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: As noted in the Notice of Allowance on December 10, 2020, claims 1-4 and 6-15 remain free of the . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA S MERCIER whose telephone number is (571)272-9039.  The examiner can normally be reached on M-F 5:30 am to 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/MELISSA S MERCIER/Primary Examiner, Art Unit 1615